 

 

 

Case 19-25372 Doc5 Filed 11/18/19 Page1 of2

    

Fill in this information to identify your case:

      

Debtor 1 Dionna Eylse Dailey

First Name Middle Name Last Name

 
 
 

    
  

Debtor 2 :
(Spouse if, filing) First Name Middle Name Last Name a

 
         

 

 

 

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

     
     
 

 

    
  

oO ‘Gheck’if this is an
amended filing

  

Case number
(if known)

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12445

if you are an individual filing under chapter 7, you must fill out this form if:

li creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

[LEEEHME List Your Creditors Who Have Secured Claims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the.creditor and the property that is:collateral What do you intend to do with the property that Did-you:claim the property
secures a debt? as.exempt.on Schedule C?
Creditors Bridgecrest Formerly DRI C1 Surrender the property. 1) No
name: O Retain the property and redeem it.
ll Retain the property and enter into a B ves

Description of 2016 Toyota Camry Reaffirmation Agreement.

property (] Retain the property and [explain]:
securing debt:

 

 

Part 2: [Et Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

‘Describe your'unexpired personal property leases : : a Will'the lease be assumed?
Lessor's name: O No

Description of leased

Property: 0 Yes

Lessor's name: O) No

Description of leased

Property: O Yes

Lessor's name: O No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 19-25372 Doc5 Filed 11/18/19 Page 2 of 2

Debtor1 Dionna Eylse Dailey Case number (if known)

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Sign Below

 

O Yes
O No
O Yes
O No
C Yes
1 No
O Yes

DO No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

 

 

    
 

 

 

xX X
ionna Eylse Daile Signature of Debtor 2
Signature of Debtor 4
Date Le Ge hee Date
of ef 7
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

page 2

 
